Exhibit 10.5

STAPLES, INC.

AMENDED AND RESTATED

INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

The purpose of this Plan is to provide eligible employees of certain non-U.S. 
subsidiaries of Staples, Inc.  (the “Company”) with opportunities to purchase
common stock of the Company (“Staples Common Stock”), commencing on July 1,
2000. One million two hundred seventy five thousand (1,275,000) shares of
Staples Common Stock have been approved for this purpose.  Employees
participating in the Plan may elect to purchase shares of Staples Common Stock,
subject to any limitations that may be imposed by the Board of Directors (the
“Board”) or the Committee (as defined below).


1.             ADMINISTRATION.  THE PLAN WILL BE ADMINISTERED BY THE COMPANY’S
BOARD OR BY A COMMITTEE APPOINTED BY THE BOARD (THE “COMMITTEE”).  THE BOARD OR
THE COMMITTEE HAS AUTHORITY TO MAKE RULES AND REGULATIONS FOR THE ADMINISTRATION
OF THE PLAN AND ITS INTERPRETATION AND DECISIONS WITH REGARD THERETO SHALL BE
FINAL AND CONCLUSIVE.


2.             ELIGIBILITY. ALL EMPLOYEES OF ANY NON-U.S., NON-CANADIAN,
NON-NETHERLANDS SUBSIDIARY OF THE COMPANY AS OF JULY 1, 2000, OF ANY NETHERLANDS
SUBSIDIARY AS OF JANUARY 1, 2001, OF ANY CANADIAN SUBSIDIARY AS OF JULY 1, 2004
AND ANY OTHER SUBSIDIARY DESIGNATED BY THE BOARD OR THE COMMITTEE FROM TIME TO
TIME (EACH, A “SUBSIDIARY”), INCLUDING ANY DIRECTOR WHO IS AN EMPLOYEE OF A
SUBSIDIARY, ARE ELIGIBLE TO PARTICIPATE IN ANY ONE OR MORE OF THE OFFERINGS OF
OPTIONS (AS DEFINED IN SECTION 9) TO PURCHASE STAPLES COMMON STOCK UNDER THE
PLAN PROVIDED THAT:


A.                THEY HAVE BEEN EMPLOYED BY THE SUBSIDIARY FOR AT LEAST 90 DAYS
PRIOR TO ENROLLING IN THE PLAN;


B.             THEY ARE EMPLOYEES OF THE SUBSIDIARY ON THE FIRST DAY OF THE
APPLICABLE PLAN PERIOD (AS DEFINED BELOW); AND


C.             THEY MEET ANY OTHER REQUIREMENTS IMPOSED FROM TIME TO TIME BY THE
BOARD OR THE COMMITTEE ON EMPLOYEES OF ONE OR MORE SUBSIDIARIES.

No employee may be granted an option hereunder if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary.  For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), shall apply in determining the
stock ownership of an employee, and all stock which the employee has a
contractual right to purchase shall be treated as stock owned by the employee.


--------------------------------------------------------------------------------



3.             OFFERINGS.  THE COMPANY WILL MAKE ONE OR MORE OFFERINGS
(“OFFERINGS”) TO EMPLOYEES TO PURCHASE STOCK UNDER THIS PLAN.  THE FIRST
OFFERING WILL BEGIN ON JULY 1, 2000 OR THE FIRST BUSINESS DAY THEREAFTER (THE
“OFFERING COMMENCEMENT DATES”) AND END ON DECEMBER 31, 2000.  THEREAFTER, EACH
JANUARY 1 AND JULY 1 OR THE FIRST BUSINESS DAY THEREAFTER WILL BE AN OFFERING
COMMENCEMENT DATE.  EACH OFFERING COMMENCEMENT DATE WILL BEGIN A PERIOD OF SIX
(6) MONTHS ENDING ON THE LAST WEEKLY PAYROLL DATE IN JUNE OR DECEMBER, AS
APPLICABLE (A “PLAN PERIOD”), DURING WHICH PAYROLL DEDUCTIONS WILL BE MADE AND
HELD FOR THE PURCHASE OF STAPLES COMMON STOCK AT THE END OF THE PLAN PERIOD. 
THE BOARD OR THE COMMITTEE MAY, AT ITS DISCRETION, CHOOSE A DIFFERENT PLAN
PERIOD OF TWELVE (12) MONTHS OR LESS FOR SUBSEQUENT OFFERINGS AND MAY BEGIN
ADDITIONAL PLAN PERIODS TO ALLOW PARTICIPATION BY EMPLOYEES OF NEWLY DESIGNATED
SUBSIDIARIES AFTER A PLAN PERIOD HAS COMMENCED.  THE COMMITTEE OR THE BOARD MAY,
AT ITS DISCRETION, DISCONTINUE OFFERINGS AT ANY TIME, EITHER TEMPORARILY OR
PERMANENTLY.


4.             PARTICIPATION.


A.             ENROLLMENT.  AN EMPLOYEE ELIGIBLE ON THE OFFERING COMMENCEMENT
DATE OF ANY OFFERING MAY PARTICIPATE IN SUCH OFFERING BY ENROLLING, IN SUCH
MANNER AND AT SUCH TIME APPROVED, FROM TIME TO TIME, BY THE BOARD OR THE
COMMITTEE, PRIOR TO THE APPLICABLE OFFERING COMMENCEMENT DATE IN SAID OFFERING. 
THE ENROLLMENT WILL AUTHORIZE A REGULAR PAYROLL DEDUCTION FROM THE COMPENSATION
RECEIVED BY THE EMPLOYEE DURING THE PLAN PERIOD.  UNLESS AN EMPLOYEE CHANGES HIS
ENROLLMENT IN A MANNER PRESCRIBED BY THE COMMITTEE FROM TIME TO TIME OR
WITHDRAWS FROM THE PLAN, HIS DEDUCTIONS AND PURCHASES WILL CONTINUE AT THE SAME
RATE FOR FUTURE OFFERINGS UNDER THE PLAN AS LONG AS THE PLAN REMAINS IN EFFECT. 
THE TERM “COMPENSATION” SHALL BE DEFINED BY THE BOARD OR THE COMMITTEE FROM TIME
TO TIME, BUT UNTIL MODIFIED SHALL MEAN REGULAR EARNINGS AND SALES REWARDS OR
OTHER SALES-RELATED PAYMENTS MADE TO SALES ASSOCIATES IN LIEU OF COMMISSIONS,
AND EXCLUDING PAYMENTS FOR OVERTIME, INCENTIVE COMPENSATION, SHIFT PREMIUMS,
BONUSES, CONTRIBUTIONS TO ALL EMPLOYEE FRINGE BENEFIT PLANS (EXCEPT EMPLOYEE
CONTRIBUTIONS IN LIEU OF CASH EARNINGS PURSUANT TO ANY “CASH OR DEFERRED PLAN”
OR “CAFETERIA PLAN”), ALLOWANCES AND REIMBURSEMENTS, INCOME OR GAINS ON THE
EXERCISE OF COMPANY STOCK OPTIONS, OR STOCK APPRECIATION RIGHTS, AND OTHER
SPECIAL PAYMENTS EXCEPT TO THE EXTENT THAT THE INCLUSION OF ANY SUCH ITEM IS
SPECIFICALLY APPROVED BY THE BOARD.


B.             TAX WITHHOLDING AUTHORIZED.  THE ENROLLMENT OF EACH EMPLOYEE
SHALL CONSTITUTE SUCH PARTICIPATING EMPLOYEE’S AUTHORIZATION OF HIS OR HER
EMPLOYER, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TO DEDUCT FROM SUCH
EMPLOYEE’S COMPENSATION IN THE RELEVANT MONTH OR MONTHS (OR SUBSEQUENT MONTHS,
IF APPROPRIATE) ANY AMOUNT APPROPRIATE FOR THE PAYMENT OR REIMBURSEMENT OF ANY
TAX LIABILITY PAYABLE BY SUCH EMPLOYEE WITH RESPECT TO THE GRANT OR EXERCISE OF
THE OPTIONS HEREUNDER, OR THE SALE OF ANY STOCK ACQUIRED THROUGH THE EXERCISE OF
SUCH OPTION.


5.             DEDUCTIONS.  THE COMPANY WILL MAINTAIN PAYROLL DEDUCTION ACCOUNTS
FOR ALL PARTICIPATING EMPLOYEES.  WITH RESPECT TO ANY OFFERING MADE UNDER THIS
PLAN, AN EMPLOYEE MAY AUTHORIZE A PAYROLL DEDUCTION IN ANY AMOUNT UP TO A
MAXIMUM OF TEN PERCENT (10%) OF THE COMPENSATION HE OR SHE RECEIVES DURING THE
PLAN PERIOD OR SUCH SHORTER PERIOD DURING WHICH DEDUCTIONS FROM PAYROLL ARE
MADE.  PAYROLL DEDUCTIONS MAY

2


--------------------------------------------------------------------------------



BE MADE IN ANY WHOLE PERCENTAGE UP TO TEN PERCENT (10%).  EACH PARTICIPATING
EMPLOYEE SHALL DESIGNATE WHAT PERCENTAGE OF HIS OR HER PAYROLL DEDUCTIONS DURING
THE OFFERING SHALL BE USED TO PURCHASE STAPLES COMMON STOCK UPON THE COMPLETION
OF SUCH OFFERING, SUBJECT TO ANY LIMITS AS MAY BE IMPOSED FOR SUCH OFFERING BY
THE BOARD OR THE COMMITTEE.  ANY CHANGE IN COMPENSATION DURING THE PLAN PERIOD
WILL RESULT IN AN AUTOMATIC CORRESPONDING CHANGE IN THE AMOUNT WITHHELD.  THE
PAYROLL DEDUCTIONS SHALL BE MADE IN THE APPLICABLE LOCAL CURRENCY AND WILL BE
CONVERTED INTO UNITED STATED CURRENCY AT THE PREVAILING RATE OF EXCHANGE IN
EFFECT ON THE DATE DETERMINED BY THE BOARD OR THE COMMITTEE FROM TIME TO TIME. 
ALL AMOUNTS DEDUCTED MAY BE TRANSFERRED TO AN ACCOUNT OF THE COMPANY OR THE
SUBSIDIARY OUTSIDE THE COUNTRY IN WHICH SUCH EMPLOYEE IS EMPLOYED.

The Board or the Committee may permit direct contributions by eligible employees
of a Subsidiary instead of payroll deductions if it determines such action to be
advisable, and on such terms as it deems advisable.  In the event that such
direct contributions are permitted, the Board or Committee may modify other
terms of this Plan to reflect such direct contributions.

No employee may be granted an Option (as defined in Section 9) which permits his
rights to purchase Staples Common Stock under this Plan and any other employee
stock purchase plan of the Company and its subsidiaries (as defined by the Board
or the Committee), to accrue at a rate which exceeds $25,000 of the Fair Market
Value (as defined below) of Staples Common Stock (determined at the Offering
Commencement Date of the Plan Period) for each calendar year in which the Option
is outstanding at any time. Options granted during any Plan Period to all
officers and Directors of the Company shall not equal or exceed fifty percent
(50%) of the total Options granted during such Plan Period.


6.             DEDUCTION CHANGES.  AN EMPLOYEE MAY DISCONTINUE HIS PAYROLL
DEDUCTION ONCE DURING ANY PLAN PERIOD, UP TO SUCH DEADLINE AS MAY BE ESTABLISHED
BY THE BOARD OR THE COMMITTEE, PRIOR TO THE CLOSE OF BUSINESS ON THE LAST
BUSINESS DAY, IN SUCH MANNER AS MAY BE PERMITTED BY THE BOARD OR COMMITTEE. 
HOWEVER, AN EMPLOYEE MAY NOT INCREASE OR DECREASE HIS PAYROLL DEDUCTION, DURING
A PLAN PERIOD.  IF AN EMPLOYEE ELECTS TO DISCONTINUE HIS PAYROLL DEDUCTIONS
DURING A PLAN PERIOD, AMOUNTS PREVIOUSLY WITHHELD WILL BE REFUNDED TO THE
EMPLOYEE WITHOUT INTEREST.  THE REFUND WILL BE MADE IN THE CURRENCY IN WHICH
SUCH PARTICIPANT’S DEDUCTIONS WERE ORIGINALLY MADE OR, IF SUCH EMPLOYEE IS
EMPLOYED IN A COUNTRY WHICH MAINTAINS A FIXED EXCHANGE RATE BETWEEN ITS LOCAL
CURRENCY AND THE EURO, THERE MAY BE REPAYMENT IN EUROS (“PAYMENT IN EUROS”).


7.             INTEREST.  INTEREST WILL NOT BE PAID ON ANY EMPLOYEE ACCOUNTS.


8.             WITHDRAWAL OF FUNDS.  AN EMPLOYEE MAY AT ANY TIME UP TO SUCH
DEADLINE AS MAY BE ESTABLISHED BY THE BOARD OR THE COMMITTEE, WHICH DEADLINE
SHALL BE PRIOR TO THE CLOSE OF BUSINESS ON THE LAST BUSINESS DAY IN A PLAN
PERIOD, AND FOR ANY REASON, PERMANENTLY DRAW OUT THE BALANCE ACCUMULATED IN THE
EMPLOYEE’S ACCOUNT (WHICH WILL BE PAID IN THE LOCAL CURRENCY OR, AT THE
DISCRETION OF THE BOARD OR THE COMMITTEE, THERE MAY BE PAYMENT IN EUROS), AND
THEREBY WITHDRAW FROM PARTICIPATION IN AN OFFERING.  PARTIAL WITHDRAWALS ARE NOT
PERMITTED.  THE EMPLOYEE MAY NOT BEGIN PARTICIPATION AGAIN DURING THE REMAINDER

3


--------------------------------------------------------------------------------



OF THE PLAN PERIOD.  THE EMPLOYEE MAY PARTICIPATE IN ANY SUBSEQUENT OFFERING IN
ACCORDANCE WITH TERMS AND CONDITIONS ESTABLISHED BY THE BOARD OR THE COMMITTEE.


9.             PURCHASE OF SHARES.  ON THE OFFERING COMMENCEMENT DATE OF EACH
PLAN PERIOD, THE COMPANY WILL GRANT TO EACH ELIGIBLE EMPLOYEE WHO IS THEN A
PARTICIPANT IN THE PLAN AN OPTION (“OPTION”) TO PURCHASE ON THE LAST BUSINESS
DAY OF SUCH PLAN PERIOD (THE “EXERCISE DATE”), AT THE OPTION PRICE HEREINAFTER
PROVIDED FOR, THE LARGEST NUMBER OF SHARES (INCLUDING FRACTIONAL SHARES
DETERMINED IN THE MANNER SET FORTH BELOW) OF STAPLES COMMON STOCK (SUBJECT TO
ANY LIMITS AS MAY BE IMPOSED FOR SUCH OFFERING BY THE BOARD OR THE COMMITTEE) AS
DOES NOT EXCEED THE NUMBER OF SHARES DETERMINED BY DIVIDING $12,500 BY THE FAIR
MARKET VALUE (AS DEFINED BELOW) OF STAPLES COMMON STOCK ON THE OFFERING
COMMENCEMENT DATE OF SUCH PLAN PERIOD; PROVIDED THAT, IF THE PLAN PERIOD IS ANY
PERIOD OTHER THAN SIX MONTHS, THEN $12,500 SHALL BE ADJUSTED PROPORTIONATELY TO
REFLECT THE LENGTH OF THE PLAN PERIOD.

The purchase price for each share purchased will be 85% of the Fair Market Value
(as defined below) of Staples Common Stock on (i) the first business day of such
Plan Period or (ii) the Exercise Date, whichever shall be less.  For purposes of
this Plan, “Fair Market Value” shall mean (a) the closing price on any national
securities exchange on which Staples Common Stock is listed, (b) the closing
price of Staples Common Stock on the NASDAQ National Market or (c) the average
of the closing bid and asked prices in the over-the-counter-market, whichever is
applicable, as published in The Wall Street Journal.  If no sales of Staples
Common Stock were made on such a day, the price of Staples Common Stock for
purposes of clauses (a) and (b) above shall be the reported price for the next
preceding day on which sales were made.

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his Option at the Option Price on such date
and shall be deemed to have purchased from the Company the number of shares of
Staples Common Stock (including fractional shares calculated up to 4 decimal
places) reserved for the purpose of the Plan that his accumulated payroll
deductions on such date will pay for, in United States currency as of that date,
but not in excess of the maximum number determined in the manner set forth
above, subject to any limits on allocation as may be imposed by the Board or the
Committee for such Offering.

Any balance remaining in an employee’s payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee in the local currency
or there may be Payment in Euros.


10.           ISSUANCE OF CERTIFICATES.  CERTIFICATES REPRESENTING SHARES OF
STAPLES COMMON STOCK PURCHASED UNDER THE PLAN MAY BE ISSUED ONLY IN THE NAME OF
THE EMPLOYEE, IN THE NAME OF THE EMPLOYEE AND ANOTHER PERSON OF LEGAL AGE AS
JOINT TENANTS WITH RIGHTS OF SURVIVORSHIP, OR (IN THE COMPANY’S SOLE DISCRETION)
IN THE NAME OF A BROKERAGE FIRM, BANK OR OTHER NOMINEE HOLDER DESIGNATED BY THE
EMPLOYEE OR IN THE NAME OF THE PLAN WITH APPROPRIATE ALLOCATION TO THE
PARTICIPATING EMPLOYEE.  THE COMPANY MAY, IN ITS SOLE DISCRETION AND IN
COMPLIANCE WITH APPLICABLE LAWS, AUTHORIZE THE USE OF BOOK ENTRY REGISTRATION OF
SHARES IN LIEU OF ISSUING STOCK CERTIFICATES.

4


--------------------------------------------------------------------------------



11.           RIGHTS ON RETIREMENT DEATH OR TERMINATION OF EMPLOYMENT.  IN THE
EVENT OF A PARTICIPATING EMPLOYEE’S TERMINATION OF EMPLOYMENT PRIOR TO THE LAST
BUSINESS DAY OF A PLAN PERIOD (A “TERMINATING EMPLOYEE”), NO PAYROLL DEDUCTION
SHALL BE TAKEN FROM ANY PAY DUE AND OWING TO AN EMPLOYEE AND THE BALANCE IN THE
EMPLOYEE’S ACCOUNT SHALL BE PAID TO THE EMPLOYEE OR, IN THE EVENT OF THE
EMPLOYEE’S DEATH, (A) TO A BENEFICIARY PREVIOUSLY DESIGNATED IN A REVOCABLE
NOTICE SIGNED BY THE EMPLOYEE (WITH ANY SPOUSAL CONSENT REQUIRED UNDER LOCAL
LAW) OR (B) IN THE ABSENCE OF SUCH A DESIGNATED BENEFICIARY, TO THE PERSONAL
REPRESENTATIVE OF THE EMPLOYEE’S ESTATE OR (C) IF NO SUCH PERSONAL
REPRESENTATIVE HAS BEEN APPOINTED TO THE KNOWLEDGE OF THE COMPANY, TO SUCH OTHER
PERSON(S) AS THE COMPANY MAY, IN ITS DISCRETION, DESIGNATE.  IF, PRIOR TO THE
LAST BUSINESS DAY OF THE PLAN PERIOD, THE DESIGNATED SUBSIDIARY BY WHICH AN
EMPLOYEE IS EMPLOYED SHALL CEASE TO BE A SUBSIDIARY OF THE COMPANY, OR IF THE
EMPLOYEE IS TRANSFERRED TO A SUBSIDIARY OF THE COMPANY THAT IS NOT A SUBSIDIARY,
THE EMPLOYEE SHALL BE TREATED HEREUNDER AS A TERMINATING EMPLOYEE.


12.           OPTIONEES NOT STOCKHOLDERS.  NEITHER THE GRANTING OF AN OPTION TO
AN EMPLOYEE NOR THE DEDUCTIONS FROM HIS PAY SHALL CONSTITUTE SUCH EMPLOYEE A
STOCKHOLDER OF THE SHARES OF STAPLES COMMON STOCK COVERED BY AN OPTION UNDER
THIS PLAN UNTIL SUCH SHARES HAVE BEEN PURCHASED BY AND ISSUED TO HIM OR TO AN
ACCOUNT FOR HIS BENEFIT.


13.           RIGHTS NOT TRANSFERABLE.  RIGHTS UNDER THIS PLAN ARE NOT
TRANSFERABLE BY A PARTICIPATING EMPLOYEE OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION, AND ARE EXERCISABLE DURING THE EMPLOYEE’S LIFETIME
ONLY BY THE EMPLOYEE.


14.           APPLICATION OF FUNDS.  TO THE EXTENT CONSISTENT WITH APPLICABLE
LAW, ALL FUNDS RECEIVED OR HELD BY THE COMPANY OR ANY SUBSIDIARY UNDER THIS PLAN
MAY BE COMBINED WITH OTHER CORPORATE FUNDS AND MAY BE USED FOR ANY CORPORATE
PURPOSE AND MOVED OUTSIDE THE COUNTRY IN WHICH THEY ARE DEDUCTED FROM PAYROLL.


15.           ADJUSTMENT IN CASE OF CHANGES AFFECTING STAPLES COMMON STOCK.  IN
THE EVENT OF A SUBDIVISION OR COMBINATION OF OUTSTANDING SHARES OF COMMON STOCK,
OR THE PAYMENT OF A DIVIDEND OF STAPLES COMMON STOCK, THE NUMBER OF SHARES
APPROVED FOR THIS PLAN, AND THE SHARE LIMITATION SET FORTH IN SECTION 9, AND THE
PURCHASE PRICE SHALL BE ADJUSTED PROPORTIONATELY.  IN THE EVENT OF ANY OTHER
CHANGE AFFECTING STAPLES COMMON STOCK, SUCH ADJUSTMENT SHALL BE MADE AS MAY BE
DEEMED EQUITABLE BY THE BOARD OR THE COMMITTEE TO GIVE PROPER EFFECT TO SUCH
EVENT.


16.           MERGER.  IF THE COMPANY SHALL AT ANY TIME MERGE OR CONSOLIDATE
WITH ANOTHER CORPORATION AND THE HOLDERS OF THE CAPITAL STOCK OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUE TO HOLD AT LEAST 80%
BY VOTING POWER OF THE CAPITAL STOCK OF THE SURVIVING CORPORATION (“CONTINUITY
OF CONTROL”), THE HOLDER OF EACH OPTION THEN OUTSTANDING WILL THEREAFTER BE
ENTITLED TO RECEIVE AT THE NEXT EXERCISE DATE UPON THE EXERCISE OF SUCH OPTION
FOR EACH SHARE AS TO WHICH SUCH OPTION SHALL BE EXERCISED THE SECURITIES OR
PROPERTY WHICH A HOLDER OF SUCH SHARES OF STAPLES COMMON STOCK WAS ENTITLED TO
UPON AND AT THE TIME OF SUCH MERGER OR CONSOLIDATION, AND THE BOARD OR THE
COMMITTEE SHALL TAKE SUCH STEPS IN CONNECTION WITH SUCH MERGER OR CONSOLIDATION
AS THE BOARD OR THE COMMITTEE SHALL DEEM NECESSARY TO ASSURE THAT THE PROVISIONS
OF SECTION 15

5


--------------------------------------------------------------------------------



SHALL THEREAFTER BE APPLICABLE, AS NEARLY AS REASONABLY MAY BE, IN RELATION TO
THE SAID SECURITIES OR PROPERTY AS TO WHICH SUCH HOLDER OF SUCH OPTION MIGHT
THEREAFTER BE ENTITLED TO RECEIVE THEREUNDER.

In the event of a merger or consolidation of the Company with or into another
corporation which does not involve Continuity of Control, or of a sale of all or
substantially all of the assets of the Company while unexercised Options remain
outstanding under the Plan, (a) subject to the provisions of clauses (b) and
(c), after the effective date of such transaction, each holder of an outstanding
Option shall be entitled, upon exercise of such Option, to receive in lieu of
shares of Staples Common Stock, shares of such stock or other securities as the
holders of shares of Staples Common Stock received pursuant to the terms of such
transaction; or (b) all outstanding Options may be cancelled by the Board or the
Committee as of a date prior to the effective date of any such transaction and
all payroll deductions shall be paid out to the participating employees; or (c)
all outstanding Options may be cancelled by the Board or the Committee as of the
effective date of any such transaction, provided that notice of such
cancellation shall be given to each holder of an Option, and each holder of an
Option shall have the right to exercise such Option in full based on payroll
deductions then credited to his account as of a date determined by the Board or
the Committee, which date shall not be less than ten (10) days preceding the
effective date of such transaction.


17.           AMENDMENT OF THE PLAN.  THE BOARD MAY AT ANY TIME, AND FROM TIME
TO TIME, AMEND THIS PLAN IN ANY RESPECT.


18.           INSUFFICIENT SHARES.  IN THE EVENT THAT THE TOTAL NUMBER OF SHARES
OF STAPLES COMMON STOCK SPECIFIED IN ELECTIONS TO BE PURCHASED UNDER ANY
OFFERING PLUS THE NUMBER OF SHARES PURCHASED UNDER PREVIOUS OFFERINGS UNDER THIS
PLAN EXCEEDS THE MAXIMUM NUMBER OF SHARES ISSUABLE UNDER THIS PLAN, THE BOARD OR
THE COMMITTEE WILL ALLOT THE SHARES THEN AVAILABLE ON A PRO RATA BASIS.  IN THE
EVENT THAT THE TOTAL NUMBER OF SHARES OF STAPLES COMMON STOCK SPECIFIED IN
ELECTIONS TO BE PURCHASED IN ANY OFFERING EXCEEDS THE MAXIMUM NUMBER OF SHARES
AVAILABLE FOR PURCHASE IN SUCH OFFERING (AS SPECIFIED BY THE BOARD OR THE
COMMITTEE), THE BOARD OR THE COMMITTEE WILL ALLOT THE SHARES AVAILABLE ON A PRO
RATA BASIS OR IN SUCH OTHER MANNER AS IT, IN ITS SOLE DISCRETION, DEEMS
APPROPRIATE.


19.           TERMINATION OF THE PLAN.  THIS PLAN MAY BE TERMINATED AT ANY TIME
BY THE BOARD.  UPON TERMINATION OF THIS PLAN ALL AMOUNTS IN THE ACCOUNTS OF
PARTICIPATING EMPLOYEES SHALL BE PROMPTLY REFUNDED IN LOCAL CURRENCY OR THERE
MAY BE PAYMENT IN EUROS.


20.           GOVERNMENTAL REGULATIONS.  THE COMPANY’S OBLIGATION TO SELL AND
DELIVER STAPLES COMMON STOCK UNDER THIS PLAN IS SUBJECT TO APPROVAL OF ALL
APPLICABLE GOVERNMENTAL AUTHORITIES REQUIRED IN CONNECTION WITH THE
AUTHORIZATION, ISSUANCE OR SALE OF SUCH STOCK.


21.           GOVERNING LAW.  THE PLAN SHALL BE GOVERNED BY MASSACHUSETTS LAW
EXCEPT TO THE EXTENT THAT SUCH LAW IS PREEMPTED BY U.S. FEDERAL LAW OR OTHER
APPLICABLE LAW.

6


--------------------------------------------------------------------------------



22.           ISSUANCE OF SHARES.  SHARES MAY BE ISSUED UPON EXERCISE OF AN
OPTION FROM AUTHORIZED BUT UNISSUED STAPLES COMMON STOCK, FROM SHARES HELD IN
THE TREASURY OF THE COMPANY, OR FROM ANY OTHER PROPER SOURCE.


23.           NOTIFICATION UPON SALE OF SHARES.  EACH EMPLOYEE AGREES, BY
ENTERING THE PLAN, TO PROMPTLY GIVE THE COMPANY NOTICE OF ANY DISPOSITION OF
SHARES PURCHASED UNDER THE PLAN WITHIN SUCH PERIOD AS THE COMMITTEE OR BOARD MAY
REQUIRE FROM TIME TO TIME.


24.           EFFECTIVE DATE.  THE PLAN SHALL TAKE EFFECT ON JULY 1, 2000.


25.           DIVIDENDS ON SHARES PURCHASED UNDER THE PLAN.  EACH EMPLOYEE WHO
ENROLLS IN THE PLAN AGREES, FOR SO LONG AS SHARES OF STAPLES COMMON STOCK
PURCHASED BY THE EMPLOYEE AT ANY TIME UNDER THE PLAN (THE “PURCHASED SHARES”)
ARE HELD BY THE EMPLOYEE IN AN ACCOUNT WITH A BANK, TRANSFER AGENT, OR OTHER
FINANCIAL INSTITUTION DESIGNATED BY THE COMPANY TO HOLD THE PURCHASED SHARES
(THE “FINANCIAL INSTITUTION”), TO (1) PARTICIPATE IN THE STAPLES DIVIDEND
REINVESTMENT PROGRAM MAINTAINED BY THE FINANCIAL INSTITUTION (THE “DRIP”) SUCH
THAT THE EMPLOYEE SHALL RECEIVE, IN LIEU OF ANY CASH DIVIDEND PAID OR PAYABLE BY
THE COMPANY WITH RESPECT TO THE EMPLOYEE’S PURCHASED SHARES THAT ARE HELD IN AN
ACCOUNT WITH THE FINANCIAL INSTITUTION (THE “CAPTIVE SHARES”), SHARES OF STAPLES
COMMON STOCK (INCLUDING ANY FRACTIONAL SHARES) PURSUANT TO THE TERMS OF THE
DRIP, AND (2) ALLOW THE COMPANY TO TAKE ALL REASONABLY NECESSARY AND APPROPRIATE
ACTIONS TO ENSURE THAT THE AMOUNT OF ANY CASH DIVIDEND PAID OR PAYABLE BY THE
COMPANY WITH RESPECT TO THE EMPLOYEE’S CAPTIVE SHARES IS PAID IN THE FORM OF
STAPLES COMMON STOCK INSTEAD OF CASH.

 

Adopted by the Board of Directors on March 7, 2000; amended and restated by the
Board of Directors on August 27, 2001 and March 2, 2004; approved by the
stockholders on June 17, 2004; and amended by the Board of Directors on
September 8, 2004 and March 6, 2007.

 

7


--------------------------------------------------------------------------------